DETAILED ACTION
	This is in response to an amendment to application 16/829565, filed on 3/28/2022. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAT 9,471,594, hereinafter “Schnegelberger”. 
Regarding claim 1, Schnegelberger anticipates “A method comprising: 
receiving, at a computing system, an indication of an error in execution of an application on an end user computer, (see, e.g., Schnegelberger, 2:58-3:18) the indication having a data element associated therewith that ties the indication to a program component of the application and makes the indication unique for the program component; (see, e.g., Schnegelberger, 3:38-44; 4:11-44)
obtaining, by the computing system using the received indication, information of a release of the application, the release being configured to correct the error; (see, e.g., Schnegelberger, 6:34-7:12) and 	
sending a notification of the release of the application to the end user computer.” (see, e.g., Schnegelberger, 7:59-8:18).
Regarding claim 2, Schnegelberger anticipates “The method of claim 1 further comprising: comparing, by the computing system, the received indication to one or more indexes to determine a match between the received indication and an entry of the one or more indexes, the entry pertaining to the release of the application.” (see, e.g., Schnegelberger, 4:11-44; 4:45-53; 6:43-7:12).
Regarding claim 3, Schnegelberger anticipates “The method of claim 2 further comprising: having determined the match between the received indication and the entry of the one or more indexes, preparing, by the computing system from the information of the release of the application, the notification of the release of the application.” (see, e.g., Schnegelberger, 4:11-44; 4:45-53; 6:43-7:12).
Regarding claim 8, Schnegelberger anticipates “A method comprising: 	generating, by an end user computer, an indication of an error in execution of an application, (see, e.g., Schnegelberger, 2:58-3:18) the indication having a data element associated therewith that ties the indication to a program component of the application and makes the indication unique for the program component; (see, e.g., Schnegelberger, 3:38-44; 4:11-44)
providing, by the end user computer, the generated indication to a computing system, the computing system being configured to identify a release of the application that corrects the error; (see, e.g., Schnegelberger, 6:34-7:12) and 
receiving, at the end user computer from the computing system, a notification of the release of the application.” (see, e.g., Schnegelberger, 6:34-7:12).
Regarding claim 11, Schnegelberger anticipates “The method of claim 8 further comprising: generating, by the end user computer, the data element based on information pertaining to the program component.” (see, e.g., Schnegelberger, fig. 3 & associated text; 3:38-44; 4:11-44). 
Regarding claim 12, Schnegelberger anticipates “The method of claim 8 further comprising: having received the notification of the release of the application at the end user computer, displaying the notification on the end user computer, wherein the notification is configured to enable an update of the application on the end user computer to prevent an occurrence of the error in the program component during execution of the application.” (see, e.g., Schnegelberger, 4:11-44; 4:45-53; 6:43-7:12).
Regarding claim 13, Schnegelberger anticipates “A system comprising: at least one memory; and processing circuitry configured to execute program instructions out of the at least one memory (see, e.g., Schnegelberger, fig. 1 & associated text) to:
receive an indication of an error in execution of an application on an end user computer, (see, e.g., Schnegelberger, 2:58-3:18) the indication having a data element associated therewith that ties the indication to a component of the application and makes the indication unique for the component; (see, e.g., Schnegelberger, 3:38-44; 4:11-44)
obtain, using the received indication, information of a release of the application configured to correct the error; (see, e.g., Schnegelberger, 6:34-7:12)  and 
send a notification of the release of the application to the end user computer.” (see, e.g., Schnegelberger, 6:34-7:12).
Regarding claim 14, Schnegelberger anticipates “The system of claim 13 wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory to compare the received indication to one or more indexes to determine a match between the received indication and an entry of the one or more indexes, the entry pertaining to the release of the application.” (see, e.g., Schnegelberger, 4:11-44; 4:45-53; 6:43-7:12).
Regarding claim 15, Schnegelberger anticipates “The system of claim 14 wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory, having determined the match between the received indication and the entry of the one or more indexes, to prepare, from the information of the release of the application, the notification of the release of the application.” (see, e.g., Schnegelberger, 4:11-44; 4:45-53; 6:43-7:12).
Regarding claim 16, Schnegelberger anticipates “The system of claim 15 wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory to send the notification of the release of the application to the end user computer, and wherein the notification is configured to enable an update of the application on the end user computer to prevent an occurrence of the error in the component during execution of the application.” (see, e.g., Schnegelberger, 4:11-44; 4:45-53; 6:43-7:12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnegelberger and Tran et al., “Applying Semantic Techniques to Search and Analyze Bug Tracking Data”, hereinafter “Tran.”
Regarding claim 4, Schnegelberger discloses “The method of claim 1” but does not appear to disclose the further limitation “wherein a correction of the error is included in a defect ticket, and wherein the method further comprises: detecting the defect ticket stored on a defect management server computer.” In other words, while it does disclose tracking bugs and associated resolutions for said bugs, Schnegelberger does not appear to disclose the use of defect tickets as claimed. However, Tran discloses (at pg. 291-292, sec. 4, 4.1, 4.2) “an XML–RPC client that submits a bug identifier to a Bugzilla server and obtains the details of the bug (i.e., a list of field-value pairs) from the Bugzilla server.” The cited sections of Tran further disclose that “Each bug report is stored in four different files whose names consist of the bug number and either .log, .report, .status, or .summary as an extension.” The “bug reports” in Tran are equivalents of the claimed “defect tickets”.
	Tran and Schnegelberger are directed toward software debugging and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the bug reporting functionality of Tran with the defect remediation method of Schnegelberger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more effectively and efficiently monitor the resolution of software defects. Accordingly, the instant claim is unpatentable over Schnegelberger and Tran.
Regarding claim 5, the combination of Schnegelberger and Tran renders obvious “The method of claim 4 wherein the defect ticket contains information pertaining to the error for which the correction was provided, and wherein the method further comprises: having detected the defect ticket, accessing the information pertaining to the error from the defect ticket; and generating the indication based on the information pertaining to the error.” (see, e.g., Tran, pg. 296-297, fig. 2 & associated text; Schnegelberger 2:58-3:18).
Regarding claim 6, the combination of Schnegelberger and Tran renders obvious “The method of claim 4 wherein the defect ticket contains information pertaining to the program component of the application in which the error occurred, and wherein the method further comprises: having detected the defect ticket, accessing the information pertaining to the program component of the application from the defect ticket; and generating the data element based on the information pertaining to the program component.” (see, e.g., Tran, pg. 296-297, fig. 2 & associated text; Schnegelberger 2:58-3:18; 4:11-44).
Regarding claim 7, the combination of Schnegelberger and Tran renders obvious “The method of claim 4 wherein the defect ticket contains information of the release of the application, and wherein the method further comprises: having detected the defect ticket, accessing the information of the release of the application from the defect ticket; and preparing the notification based on the information of the release.” (see, e.g., Tran, pg. 296-297, fig. 2 & associated text; Schnegelberger 6:56-7:21).
Regarding claim 17, Schnegelberger discloses “The system of claim 13” but does not appear to disclose the further limitation “wherein a correction of the error is included in a defect ticket, and wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory to detect the defect ticket stored on a defect management server computer.” In other words, while it does disclose tracking bugs and associated resolutions for said bugs, Schnegelberger does not appear to disclose the use of defect tickets as claimed. However, Tran discloses (at pg. 291-292, sec. 4, 4.1, 4.2) “an XML–RPC client that submits a bug identifier to a Bugzilla server and obtains the details of the bug (i.e., a list of field-value pairs) from the Bugzilla server.” The cited sections of Tran further disclose that “Each bug report is stored in four different files whose names consist of the bug number and either .log, .report, .status, or .summary as an extension.” The “bug reports” in Tran are equivalents of the claimed “defect tickets”.
	Tran and Schnegelberger are directed toward software debugging and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the bug reporting functionality of Tran with the defect remediation method of Schnegelberger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more effectively and efficiently monitor the resolution of software defects. Accordingly, the instant claim is unpatentable over Schnegelberger and Tran.
Regarding claim 18, the combination of Schnegelberger and Tran renders obvious “The system of claim 17 wherein the defect ticket contains information pertaining to the error for which the correction was provided, and wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory, having detected the defect ticket, to access the information pertaining to the error from the defect ticket, and to generate the indication based on the information pertaining to the error.” (see, e.g., Tran, pg. 296-297, fig. 2 & associated text; Schnegelberger 2:58-3:18).
Regarding claim 19, the combination of Schnegelberger and Tran renders obvious “The system of claim 17 wherein the defect ticket contains information pertaining to the component of the application in which the error occurred, and wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory, having detected the defect ticket, to access the information pertaining to the component of the application from the defect ticket, and to generate the data element based on the information pertaining to the component.” (see, e.g., Tran, pg. 296-297, fig. 2 & associated text; Schnegelberger 2:58-3:18; 4:11-44).
Regarding claim 20, the combination of Schnegelberger and Tran renders obvious “The system of claim 17 wherein the defect ticket contains information of the release of the application, and wherein the processing circuitry is further configured to execute the program instructions out of the at least one memory, having detected the defect ticket, to access the information of the release of the application from the defect ticket, and to prepare the notification based on the information of the release.” (see, e.g., Tran, pg. 296-297, fig. 2 & associated text; Schnegelberger 6:56-7:21).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnegelberger and USPGPUB 2004/0103412, hereinafter “Rao.”
Regarding claim 9, Schnegelberger discloses “The method of claim 8” but does not appear to disclose the further limitation “wherein an exception is thrown upon occurrence of the error, and wherein the method further comprises: in response to the exception, generating stack trace information by the end user computer.” In other words, Schnegelberger does not appear to disclose the use of thrown exceptions and stack traces as claimed. However, Rao discloses (at para. 30) “a catalog of known errors or exceptions, and a list of update packages that may be used to fix the known error or exceptions . . . based upon details of the error or exception (such as stack trace, error messages, error codes, etc.).” 
Rao and Schnegelberger are directed toward software error correction and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the stack trace and exception throwing of Rao with the defect remediation method of Schnegelberger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more effectively and efficiently identify software defects. Accordingly, the instant claim is unpatentable over the combination of Schnegelberger and Rao.
Regarding claim 10, the combination of Schnegelberger and Rao renders obvious “The method of claim 9 wherein the generating of the indication is based on the stack trace information.” (see, e.g., Rao, para. 30).  

Response to Arguments
	 Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are not found to be persuasive. At page 10 of the Remarks filed 3/28/2022, Applicants argue:

    PNG
    media_image1.png
    204
    635
    media_image1.png
    Greyscale

Examiner respectfully disagrees. The cited sections of Schnegelberger disclose “install[ing] a patch” (4:44) to remedy a detected defect. A “patch,” as commonly understood in the art, is directed toward a particular part (e.g., a ‘component’) of a software application.1 As such, a patch to correct a software program defect necessarily is ‘unique for the program component.’ In the alternative, an entire software application (i.e., a monolithic application) could be considered an equivalent of the claimed ‘component,’ in which case any patch (or update or revision) to the application also could be reasonably construed as being ‘unique to the program component.’
For at least the foregoing reasons, Applicants’ arguments in traversal of the standing claim rejections are not persuasive and the traversed rejections are maintained.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER, whose telephone number is (571) 270-5306, and whose fax number is (571) 270-6306.  The examiner normally may be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Patch_(computing)